Citation Nr: 0807924	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-39 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected respiratory disorder (as due to an 
undiagnosed illness) beginning on November 2, 1994 to 
February 10, 2005.  

2.  Entitlement to a compensable rating for the service-
connected respiratory disorder (as due to an undiagnosed 
illness) beginning on February 11, 2005.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected joint pain of elbows, ankles and 
hips (as due to an undiagnosed illness) beginning on November 
2, 1994.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1959 to 
October 1959, from April 1965 to April 1968, and from January 
1991 to July 1991.  

Historically, these matters first came before the Board on 
appeal from a March 1995 RO rating decision that denied 
service connection for the disorders identified on the title 
page.  

An August 2005 decision by the Board granted service 
connection for respiratory disorder and for joint pains of 
the ankles, hips and elbows, and returned the case to the RO 
for assignment of disability ratings and effective dates.

The matter now returns to the Board on appeal from an August 
2005 RO rating decision that assigned an initial rating of 10 
percent for the respiratory system condition effective on 
November 2, 1994 to February 10, 2005 and assigned a 
noncompensable (no percent) rating effective on February 11, 
2005.  The same rating decision assigned an initial 10 
percent disability rating for the joint pain disorder 
effective on November 2, 1994.

As the rating claims before the Board involve a request for 
higher initial rating following the grant of service 
connection, the Board has characterized those issues in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for disabilities already 
service-connected).  

The Board notes at this point that the veteran's attorney has 
raised an argument that the RO improperly reduced the 
compensation for respiratory disorder from 10 percent to 
noncompensable, effective from February 10, 2005, in that the 
RO did not provide notice of the reduction under the 
provisions of 38 C.F.R. § 3.105(e).  

The attorney also argues that, because the veteran's 10 
percent rating had been assigned effective from November 
1994, it had been in effect for more than 10 years, and 
should not have been reduced without observing the provisions 
of 38 C.F.R. § 3.344(a).  

The Board notes that, when an RO makes a rating reduction 
without following the applicable regulations, the reduction 
is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 
(1999).  

However, this is an initial rating situation, and the ratings 
assigned for the respiratory disorder (10 percent from 
November 1994 and no percent from February 2005) are a 
"staged rating."  "Staged ratings" are not subject to the 
provisions of 38 C.F.R. §§ 3.105(e) and 3.344.  See 
Fenderson, 12 Vet. App. at 126.  

The Board will accordingly proceed with adjudication of this 
claim as a straightforward initial rating matter.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  From November 2, 1994 to February 11, 2005, the service-
connected respiratory disability is shown to have been 
manifested by pulmonary function tests meeting the schedular 
criteria for the 10 percent rating, but not more.  

3.  From November 2, 1994 to February 11, 2005, the service-
connected respiratory disability is not shown to have been 
manifested by incapacitating episodes of infection of two to 
four weeks total duration per year, or by daily productive 
cough with sputum at times purulent or blood-tinged and 
requiring prolonged antibiotic usage more than twice per 
year, or by daily inhalational or bronchodilator therapy, or 
by inhalational anti-inflammatory medication.  

3.  Since February 11, 2005, the service-connected 
respiratory disability is not shown to have been manifested 
by pulmonary function tests not meeting the schedular 
criteria for a compensable rating, or by intermittent 
productive cough with acute infection requiring a course of 
antibiotics at least twice per year, or by intermittent 
inhalational or oral bronchodilator therapy.  

4.  Since November 2, 1994, the service-connected disability 
manifested by joint pain is shown to have been productive of 
no more than subjective complaints of pain of the elbows, 
ankles and hips, with no demonstrated limitation of motion or 
functional loss of those joints.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected respiratory 
disability beginning on November 2, 1994 through February 10, 
2005 are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2007); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.97 including Diagnostic 
Codes 6600 through 6604 (2007).  

2.  The criteria for the assignment of a compensable 
evaluation for the service-connected respiratory disability 
beginning on February 11, 2005 are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 
4.97 including Diagnostic Codes 6600 through 6604 (2007).  

3.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected joint pain of 
elbows, ankles and hips beginning on November 2, 1994 are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2007); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a including Diagnostic 
Codes 5003, 5025 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The issue before the Board arose as a "downstream" issue 
(appeal of an initial rating after the grant of service 
connection).  Accordingly, development as an increased rating 
claim was not initiated until after the rating decision on 
appeal.  

However, the Notice of Disagreement (NOD) filed by the 
veteran's attorney in May 2006 and the substantive appeal 
filed by the veteran's attorney in November 2006 demonstrate 
that the veteran knows that to establish entitlement to a 
higher rating for a service-connected disability the evidence 
must show that the condition had become worse.  The NOD and 
substantive appeal both cite alleged errors by the RO in 
evaluating the disabilities on appeal.  

The Board accordingly finds that the veteran has knowledge of 
the information and evidence needed to support his claim for 
increased rating, and has had ample opportunity to submit 
such information and evidence prior to the submission of the 
file to the Board for appellate review.  

The Board also finds that the veteran has received 
correspondence from the RO that satisfies the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In September 2004, following the Board's remand, the RO sent 
the veteran a letter advising him that VA is responsible for 
getting relevant records in the custody of any Federal 
department or agency, including service records, VA treatment 
records, and records from other Federal agencies such as 
Social Security Administration (SSA) records.  

The letter also stated that VA would make reasonable efforts 
to get evidence on the veteran's behalf from non-Federal 
entities if provided authorization to do so.  

The September 2004 letter specifically asked the veteran, 
"If there [was] any other evidence or information that you 
think [would] support your claim, please let us know.  If the 
evidence is in your possession, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since this issue came before the Board as a 
"downstream" issue.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed 
before the case was readjudicated as reflected in the SSOC.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran has been afforded ample opportunity to submit such 
information and/or evidence.  Neither in response to the 
letter cited hereinabove nor at any other point during the 
pendency of this appeal has the veteran or his representative 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
The RO notified the veteran of all applicable rating formulae 
in the September 2006 SOC, which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This has 
not been accomplished.  However, the Board's action herein 
denies an increased rating, so no effective date will be 
assigned.  There is accordingly no chance of prejudice under 
the notice requirements of Dingess.  

In the recent case of Vazquez-Florez v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008) the Court stated that 
adequate notice in a rating claim requires all four of the 
following questions be answered in the affirmative.  (1) Do 
the notice letters inform the claimant that to substantiate 
the claim he or she must provide, or ask VA to obtain, 
medical or lay evidence showing a worsening or increase in 
severity and the effect that worsening has had in his or her 
employment and daily life?  (2)  Is the claimant rated under 
a diagnostic code (DC) that contains the criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has had on the claimant's and daily 
life (such as a specific measurement or test result)?  If so, 
do the notice letters provide at least general notice of that 
requirement?  (3) Do the notice letters advise the claimant 
that if an increase in disability is found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide a range in severity from 0 percent to 100 
percent (depending on the disability involved), based on the 
nature of the symptoms for which disability compensation is 
being sought, their severity and duration, and their impact 
on employment and daily life?  (4) Do the notice letters 
provide examples of the types of medical and lay evidence the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased rating - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, the absence of prejudice to the veteran may be 
shown by any of the following: (1) the claimant had actual 
knowledge of what was necessary to substantiate the claim; 
(2) a reasonable person could be expected to understand from 
the notice what was necessary to substantiate the claim; (3) 
the benefit claimed is precluded as a matter of law.  

In this case, the April 2002 letter cited above satisifies 
Vazquez-Florez.  The letter pertained to development of his 
claim for service connection for several disorders claimed as 
due to an undiagnosed illness ("Persian Gulf Syndrome") 
including the two disabilities currently under appeal.  The 
letter asked the veteran to provide medical evidence, and 
also to provide nonmedical evidence regarding the impact of 
his claimed disorders on his employment and his social 
functions.  These are exactly the considerations cited by 
Vazquez-Florez.  

The Board accordingly finds that the veteran had actual 
knowledge of the requirements for higher rating as 
articulated in Vazquez-Florez.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims decided 
hereinbelow.  

The veteran's service treatment record (STR) and postservice 
VA medical records are on file.  The veteran has not 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained before the claim 
is adjudicated.  

The veteran was afforded VA examinations on several occasions 
in support of his claim, most recently in February 2005.  The 
veteran has not asserted that the February 2005 examination 
was inadequate in any way, and has not asserted that his 
symptoms have become worse since that examination.  The Board 
accordingly finds that remand for new examination is not 
required at this point.  

The veteran was advised of his right to a hearing before the 
RO's decision review officer and/or before the Board, but he 
has not requested such a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
on appeal.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The Board notes at this point that the U.S. Court of Appeals 
for Veterans Claims (Court) recently held that in claims for 
increased rating VA must consider that a claimant may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made.  Hart v. Mansfield, 21 Vet.App.505 (2007).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date for service connection, November 2, 1994.  Fenderson, 
supra.  The Board's adjudication of this claim accordingly 
satisfies the requirements of Hart.  


Evaluation of respiratory disorder prior to February 11, 2005

Respiratory disorders are rated under the provisions of 
38 C.F.R. § 4.97 (schedule of ratings - respiratory system).   

There is no specific diagnostic code for evaluating an 
undiagnosed respiratory disorder.  Where a particular 
disability for which the veteran has been service-connected 
is not listed, it may be rated by analogy to a closely 
related disease in which not only the functions affected, but 
also the anatomical area and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27; Lendenmann v. Principi, 
3 Vet. App. 345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

By analogy, the veteran's respiratory disorder may be rated 
as a disease of the trachea and bronchi, which incorporates 
such disorders as chronic bronchitis (DC 6600), 
bronchiectasis (DC 6601), bronchial asthma (DC 6602), 
pulmonary emphysema (DC 6603), and chronic pulmonary 
obstructive disease (COPD) (DC 6604).  

Ratings under DCs 6600 through 6817 and 6822 through 6847 
will not be combined with each other.  Rather, a single 
rating will be assigned based on the DC that reflects the 
predominant disability, with elevation to the next higher 
evaluation when the overall disability warrants such 
elevation.  38 C.F.R. § 4.96(a).  
 
When rating under DCs 6600, 6603, 6604, 6825-6833 and 6840-
6845, pulmonary function tests (PFTs) are required except: 
(i) When the results of a maximum exercise capacity test are 
of record and are 20 ml/kg/min or less; if a maximum exercise 
capacity test is not of record, evaluation is based on 
alternative criteria.  (ii) When pulmonary hypertension 
(documented by an echocardiogram or cardiac catheterization), 
cor pulmonale, or right ventricular hypertrophy has been 
diagnosed.  (iii) When there have been one or more episodes 
of acute respiratory failure.  (iv) When outpatient therapy 
oxygen is required.  38 C.F.R. § 4.96(d)(1).  

If the DLCO (SB) (Diffusion Capacity of the Lung for Carbon 
Dioxide by the Single Breath Method) test is not of record, 
evaluation is based on alternative criteria as long as the 
examiner states why the test would not be useful or valid in 
a particular case.  38 C.F.R. § 4.96(d)(2).  

When the PFTs are not consistent with clinical findings, 
evaluation is based on the PFTs unless the examiner states 
why they are not a valid indication of respiratory functional 
impairment in a given case.  38 C.F.R. § 4.96(d)(3).  

Post-bronchodilator studies are required when PFTs are done 
for disability evaluation purposes except when the results of 
pre-bronchodilator PFTs are normal or when the examiner 
determines that post-bronchodilator tests should not be done 
and states why.  38 C.F.R. § 4.96(d)(4).  

When evaluating based on PFTs, post-bronchodilator results 
are used in applying evaluation criteria in the rating 
schedule unless the post-bronchodilator results were poorer 
than the pre-bronchodilator results, in which case the pre-
bronchodilator values are used for rating purposes.  
38 C.F.R. § 4.96(d)(5).  

The Board notes at this points that the veteran's attorney 
argues that the RO erred in rating the respiratory disability 
by utilizing post-bronchodilator readings rather than pre-
bronchodilator readings, which would have yielded a much 
higher disability rating.  The attorney asserts that "the 
regulation used in evaluating these conditions, 38 C.F.R. 
§ 4.97, does not provide that post-drug results should be 
used."

However, as noted, 38 C.F.R. § § 4.96(d)(4) and (5) 
specifically states that post-bronchodilator results will be 
used in evaluating a disability unless narrow exceptions 
apply that are not shown in this case.  Accordingly, the RO's 
reliance on post-bronchodilator results was entirely correct 
under the regulations.  

When there is a disparity between the results of different 
PFT FEV-1 (Forced Expiratory Volume in 1 Second) and FVC 
(Forced Vital Capacity), so that the level of evaluation 
would be different depending on which test result is used, 
the test result is used that the examiner states most 
accurately reflects the level of disability.   38 C.F.R. 
§ 4.96(d)(6).  

If the FEV-1 and FVC are both greater than 100 percent, a 
compensable evaluation may not be assigned based on a 
decreased FAV-1/FVC ratio.  38 C.F.R. § 4.96(d)(7).

The rating criteria under 38 C.F.R. § 4.97, DCs 6600 through 
6604, are as follows.

A rating of 10 percent is assigned for FEV-1 of 71 to 80 
percent of predicted, or FEV-1/FVC of 71 to 80 percent, or 
DLCO (SB) of 66 to 80 percent of predicted; or, intermittent 
productive cough with acute infection requiring a course of 
antibiotics at least twice per year; or, intermittent 
inhalational or oral bronchodilator therapy.

A rating of 30 percent is assigned for FEV-1 of 56 to 70 
percent of predicted, or FEV-1/FVC of 56 to 70 percent, or 
DLCO (SB) of 56 to 65 percent of predicted; or, with 
incapacitating episodes (requiring bed rest and treatment by 
a physician) of infection of two to four weeks total duration 
per year; or, daily productive cough with sputum that is at 
time purulent or blood-tinged and that requires prolonged 
(lasting four to six weeks) antibiotic usage more than twice 
per year; or, daily inhalational or bronchodilator therapy; 
or, inhalational anti-inflammatory medication.

A rating of 60 percent is assigned for FEV-1 of 40 to 55 
percent of predicted, or FEV-1/FVC of 40 to 55 percent, or 
DLCO (SB) of 40 to 55 percent of predicted; or, with 
incapacitating episodes of infection of two to four weeks 
total duration per year; or, maximum oxygen consumption of 15 
to 20 ml/kg/min (with cardio-respiratory limit); or, with 
incapacitating episodes of infection of four to six weeks 
total duration per year; or, near-constant findings of cough 
with purulent sputum associated with anorexia, weight loss, 
and frank hemoptysis requiring antibiotic usage almost daily; 
or, with at least monthly visits to a physician for required 
care for exacerbation; or, intermittent (at least three times 
per year) courses of systemic (oral or parenteral) 
corticosteroids.

A rating of 100 percent is assigned for FEV-1 of less than 40 
percent of predicted, or FEV-1/FVC of less than 40 percent, 
or DLCO (SB) of less than 40 percent of predicted; or, with 
maximum exercise capacity less than 15 ml/kg/min (with 
cardiac or respiratory limitation); or, cor pulmonale (right 
heart failure); or, right ventricular hypertrophy; or, 
pulmonary hypertension (shown by Echo or cardiac 
catheterization; or, episode(s) of acute respiratory failure; 
or, requires outpatient oxygen therapy; or, with 
incapacitating episodes of infection at least six weeks total 
duration per year; or, with more than one asthmatic attack 
per week with episodes of respiratory failure; or, requires 
daily use of systemic (oral or parenteral) high-dose 
corticosteroids or immuno-suppressive medications.

The veteran had a VA Persian Gulf Registry examination in 
June 2004 when he complained of a number of symptoms 
including recurrent flu-like symptoms.  An examination of the 
chest was within normal limits.  

The veteran had a VA compensation and pension (C&P) 
examination in November 1994 when he complained of persistent 
shortness of breath while working, climbing or engaging in 
any exercise whatever.  The chest was within normal limits on 
examination, and the examiner ordered PFT to be conducted.  

The veteran had a VA PFT in December 1994 in which FVC was 80 
percent of predicted, FEV-1 was 89 percent of predicted, and 
FEV-1/FVC was 124 percent of predicted.  DLCO (SB) was not 
noted.  As noted above, FVC of 80 or below meets the criteria 
for a 10 percent rating; the other results are not 
compensable.  

The veteran testified before a Hearing Officer at the RO in 
September 1995, in support of his claim of service 
connection, that he noticed shortness of breath while 
performing Army physical training after returning from the 
Persian Gulf.  He currently experienced shortness of breath 
while performing his job at the Post Office to the point 
where he had to be helped lifting heavy objects, whereas 
prior to going to the Persian Gulf he had never required such 
help.  

The veteran submitted a letter to VA in July 1998 asserting 
that he currently took two different medications for 
shortness of breath due to a heart condition.  

The veteran had a VA general medical examination in July 1999 
and made no mention of shortness of breath.  The examiner 
noted history of pulmonary coccidiomycosis.  The lungs were 
normal on examination.  

The file contains lay statements dated in September 1999 from 
acquaintances DG and GG.  The letters generally describe 
observed that the veteran had experienced onset of chronic 
fatigue since return from the Persian Gulf, but are silent in 
regard to observed respiratory symptoms such as shortness of 
breath.  

The veteran presented to the VA Medical Center (VAMC) 
emergency room (ER) in August 2000 complaining of cough and 
head congestion.  The physician's diagnosis was that of 
bronchitis and sinusitis.  There is no indication of chronic 
shortness of breath.  

The veteran was terminated from employment with the U.S. 
Census Bureau in August 2002.  In a letter dated in September 
2002 the veteran asserted that he had left the position 
because his shortness of breath made it difficult to go from 
house-to-house and to climb stairs handing out census forms.  

The veteran had a VA PFT in August 2002 when post-
bronchodilator FVC was 76 percent of predicted, post-
bronchodilator FEV-1 was 98 percent of predicted, and FEV-
1/FVC was 129 percent of predicted.  DLCO (SB) was 102 
percent of predicted.  As noted, and consistent with the 
previous VA PFT in December 1994, FVC of 80 or below meets 
the criteria for a 10 percent rating, but the other results 
are not compensable.  The interpreter's impression was that 
of moderately severe restrictive lung disease with mild-to-
moderate airway obstruction, reversible with a 
bronchodilator.  

The veteran had a VA examination of the lungs in August 2002 
and complained of shortness of breath since his return from 
the Persian Gulf, with symptoms persistent but not worsened 
since then.  The veteran reported shortness of breath when 
shoveling snow and being bothered by the smell of perfume.  

The examiner noted that results of the PFT as cited above.  
The Chest X-ray study and chest computed tomography (CT) scan 
were normal.  The examiner opined that the PFT study was 
consistent with bronchial asthma and that the veteran might 
have restrictive disease due in part to his peculiar body 
habitus since there was no evidence of interstitial disease.   

The veteran underwent a VA examination in January 2003 
specifically related to "chronic fatigue syndrome" in which 
the examiner performed a comprehensive overall physical 
examination.  In regard to respiratory symptoms, the veteran 
reported that he was short of breath but denied a chronic 
cough.  He would cough a few times in the morning and produce 
a little phlegm, but then would not cough for the rest of the 
day.  The examiner's diagnosis was that of  no current 
detectible pulmonary or respiratory defect or disease.  

The veteran testified before the Board in November 2003, in 
support of his claim of service connection, that he noticed 
shortness of breath and a feeling of light-headedness after 
returning from the Persian Gulf.  

In comparing the veteran's symptoms since November 1994, as 
noted, to the rating criteria, the Board finds that the 
veteran's respiratory disability has more closely 
approximated the criteria for the current 10 percent rating.  

Specifically, the veteran's PFT results have shown FVC of 80 
or below, which meets the criteria for the 10 percent rating 
but no higher.  

The Board has considered alternative criteria other than the 
PFT under the applicable diagnostic codes.  Under those 
alternative criteria, the higher 30 percent rating would 
require incapacitating episodes of infection of two to four 
weeks total duration per year, daily productive cough with 
sputum that is at time purulent or blood-tinged and that 
required prolonged antibiotic usage more than twice per year, 
or daily inhalational or bronchodilator therapy, or 
inhalational anti-inflammatory medication.  There is no 
medical or lay evidence whatsoever that any of these criteria 
are met.  

Finally, the Board has considered the veteran's overall 
disability picture as described in his correspondence to the 
Board and his testimony.  There is simply no medical or lay 
evidence that his respiratory disorder causes an occupational 
or social disability beyond that compensated under the rating 
schedule.  

The Board accordingly finds that the criteria for an initial 
rating in excess of 10 percent from November 2, 1994 are not 
met.   The claim to this extent must therefore be denied.  


Evaluation of respiratory disorder from February 11, 2005

The veteran had a VA PFT on February 11, 2005 when his post-
bronchodilator FVC was 83 percent of predicted, his post-
bronchodilator FEV-1 was 105 percent of predicted, and his 
post-bronchodilator FEV-1/FVC was 126 percent of predicted.  
DLCO (SB) was 104 percent of predicted.  The interpreter's 
impression was that of moderate restrictive lung disease 
suggesting non-pulmonary etiology such as pleural disease, 
with mild reversible airway obstruction.  

Under the rating criteria of DCs 6600 through 6604 as noted, 
the veteran's disability as manifested by his PFT scores is 
not compensable (FVC greater than 80 percent, FEV-1/FVC 
greater than 80 percent, and DLCO (SB) greater than 80 
percent).

The veteran had a VA examination of the respiratory system on 
February 11, 2005 and stated that he coughed up a small 
amount of phlegm in the morning.  He stated that the 
respiratory problem was worse now than when it started, but 
he was evasive as to questions and became upset and verbally 
abusive to the examiner.  

The VA examiner attempted to reassure the veteran that he was 
trying to document all current breathing and joint 
complaints, but the veteran continued to avoid answering 
questions and referred the examiner to the medical record.  

The veteran reported current intermittent cough, infrequent 
and less than daily.  The cough was reportedly productive, 
with sputum occasionally clear and never purulent, blood-
tinged or bloody.  He reported having frequent dyspnea with 
severe exertion, occasional dyspnea with moderate exertion, 
and no dyspnea with mild exertion or at rest.  He reported no 
respiratory failure or periods of incapacitation.  There were 
no abnormal respiratory findings on examination.  There were 
no conditions that could be associated with pulmonary 
restrictive disease and no signs of significant weight loss 
or malnutrition.  

The examiner's diagnosis was that of mild restrictive airway 
disease of unknown etiology.  The examiner stated that the 
disease would have no significant occupational effect and no 
effect on daily activities.  

The file was reviewed by a VA physician in March 2005 who 
noted the veteran's complaint of shortness of breath on mild 
exertion, which was readily explained by the veteran's 
underlying reversible airways obstruction, i.e. asthma.  
Although the veteran had been evaluated for restrictive lung 
disease by a high-resolution CT, the study was in fact 
normal, and the functional abnormalities were unchanged 
compared to a study in 2002.  

Based on the evidence, the Board finds that the veteran's 
respiratory disorder from February 11, 2005 does not meet the 
criteria for a compensable rating.  

The veteran's PFT resulted in readings that are not 
compensable under the rating schedule.  Compensable 
evaluation for alternative (non-PFT symptoms) under 
appropriate respiratory rating criteria require intermittent 
productive cough with acute infection requiring a course of 
antibiotics at least twice per year, or intermittent 
inhalational or oral bronchodilator therapy; there is no 
medical or lay evidence that these criteria are met.  

The Board accordingly finds that the criteria for a 
compensable rating beginning on February 11, 2005 are not 
met.   The claim must therefore be denied.  


Evaluation of joint pain disorder of the elbows, ankles and 
hips

There is no specific diagnostic code for evaluating an 
undiagnosed musculoskeletal disorder.  

Where a particular disability for which the veteran has been 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27; Lendenmann, 3 
Vet. App. at 349-50; Pernorio, 2 Vet. App. at 629.  

Chronic joint pain is customarily rated by analogy under 
38 C.F.R. § 4.71a (schedule of ratings - musculoskeletal 
system) under either DC 5003 (arthritis) or DC 5025 
(fibromyalgia).  

DC 5003 (arthritis) provides for rating based on limitation 
of motion of the joints (here, the elbows, hips and ankles) 
under the appropriate diagnostic codes.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assignable for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined but not added under DC 5003.  

Limitation of motion under DC 5003 must be objectively 
confirmed by symptoms such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a rating of 10 percent is assignable 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups; a rating of 20 percent is 
assignable with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  

Alternatively, the disorder may be rated by analogy under the 
rating criteria for 38 C.F.R. § 4.71a DC 5025 (fibromyalgia) 
with criteria as follows:

A rating of 10 percent is assignable with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel syndrome, depression, 
anxiety, or Reynaud's like symptoms, which require continuous 
medication for control.

A rating of 20 percent is assignable with symptoms as above 
that are episodic, with exacerbations often triggered by 
environmental or emotional stress or overexertion, but are 
present more than one-third of the time.  

A rating of 40 percent is assignable with symptoms as above 
that are constant, or nearly so, and refractory to therapy.  

The veteran had a VA Persian Gulf Registry examination in 
June 2004 in which he complained of a number of symptoms 
including polyarthralgia, not otherwise specified.  On 
examination his musculoskeletal system was within normal 
limits.  

The veteran had a VA C&P examination in November 1994 in 
which he made no complaint of any musculoskeletal symptoms.  
The examiner made no findings of any current musculoskeletal 
disorder, diagnosed or otherwise.  

A VA outpatient note dated in December 1994 shows complaint 
of numerous symptoms consistent with Persian Gulf Syndrome, 
including joint pain.  Severity and location of those pains 
were not specified in the note.  

The veteran testified in September 1995, in support of his 
claim of service connection, that he experienced pain in the 
elbows to the point where he could not do push-ups; prior to 
deployment to the Persian Gulf he had been able to perform 
push-ups.  He denied pain in any joints other than the 
elbows.  

The veteran submitted a letter to VA in July 1998 asserting 
that he currently took one 800 mg tablet of ibuprofen every 8 
hours for joint pain.  

The veteran had a VA general medical examination in July 1999 
in which he complained of migratory joint pains involving the 
knees, elbows and shoulders.  The veteran was observed to 
walk abnormally, flexed at the hips and slow of gait, 
although there was no real orthopedic reason for this.  

An examination of the joints (knees, elbows and shoulders) 
showed normal range of motion; the examiner made no mention 
of pain being observed on examination.  

The file contains lay statements dated in September 1999 from 
acquaintances DG and GG.  The letters generally describe 
observed that the veteran had experienced onset of chronic 
fatigue since return from the Persian Gulf, but are silent in 
regard to observed symptoms of joint pain.  

The veteran had a VA examination of the joints in August 2002 
during which he complained of migratory joint pain involving 
the elbows, knees, shoulders (primarily right shoulder) and 
lower back; joints not involved were the hips, wrists, hands 
and cervical spine.  

The veteran's range of motion of the elbows was 0 degrees to 
142 degrees on the right and 0 degrees to 143 degrees on the 
left (0 degrees to 145 degrees is normal, but flexion greater 
than 100 degrees is not compensable under DCs 5206 and 5208); 
pronation and supination were normal bilaterally (0 degrees 
to 80 degrees pronation and 0 degrees to 85 degrees 
supination).  

There was no visible swelling, sensation of warmth, 
tenderness, or abnormal crepitus, and alignment was 
satisfactory.  There was no undue varus or valgus 
abnormality.  

The examiner made no observations regarding the hips or 
ankles, since the veteran did not complain of pain in those 
joints.  The examiner's diagnosis regarding the elbows was 
normal examination with no abnormalities found, medical or 
non-medical.  

In regard to the multiple joint pain described by the veteran 
(elbows, knees, shoulders and lower back) the examiner stated 
that arthralgia is a symptom describing complaints of joint 
discomfort that could be associated with the presence of 
joint pathology, but could also occur in the absence of a 
specific medically determinable joint abnormality; 
"arthralgia" does not specifically indicate joint disease 
per se.  

The veteran underwent a VA examination in January 2003 
specifically related to "chronic fatigue syndrome" when the 
examiner performed a comprehensive overall physical 
examination.  In regard to joint pains, the veteran 
complained of pains mainly in the elbows, shoulders and knees 
(primarily right knee), as well as back pain.  The veteran 
stated that he had used non-prescription glucosamine for 
joint pain.  

The veteran was observed to walk in a partly bent-over 
position listing toward the right, and he complained of 
significant problems bending over and straightening back up.  
He was noted to be moderately obese and highly deconditioned.  
The hips appeared to have normal range of motion without 
pain.  The elbows had normal range of motion without 
discomfort or swelling.  

The examination is silent regarding the ankles, since the 
veteran did not cite the ankles as being painful.  The 
examiner's impression was that the joint pains were 
consistent with a diagnosis of mild psoriatic arthritis.  

The veteran testified in November 2003, in support of his 
claim of service connection, that his joint pains became 
manifest as shoulder pain while doing push-ups.  The joints 
involved were the shoulders and elbows, and a little pain in 
the wrist.  

The veteran had VA examinations of the joints and the muscles 
in February 2005 in which he described muscle pain in the 
shoulders, thighs and lower back.  He also reported 
generalized joint pains affecting the bilateral shoulders, 
right elbow and wrist, lumbar spine, bilateral knees and 
bilateral hips.  

The veteran was abusive to the examiner and refused to 
respond to the examiner's questions.  He denied having 
incapacitating episodes as due to arthritis, but reported 
that he was unable to stand for more than a few minutes or to 
walk more than a few yards.  The veteran denied deformity, 
giving way, or instability of the joints, but endorsed pain, 
stiffness and weakness, with moderate weekly flare-ups of 1-2 
days duration.  

On examination, the veteran's gait and weight-bearing were 
normal.  The elbow range of motion was normal (flexion 0 to 
180 degrees, pronation to 80 degrees and supination to 85 
degrees); there was no additional limitation of motion on 
repetitive use.  The examiner stated that the hips also had 
full range of motion with 5/5 muscle strength.  The examiner 
did not address the ankles.  

The examiner diagnosed generalized joint disorder with no 
formal diagnosis discovered on examination.  

The veteran was re-examined by VA in March 2005 to address 
joints not covered or inadequately covered in the examination 
the previous month.  In regard to ankles, the veteran 
reported having had a history of having chipped part of his 
heel in college; he denied any significant pain or stiffness 
in either ankle and also denied any effect on daily living.  

The examination revealed no visible deformity of the ankles, 
and range of motion of the ankles was normal (dorsiflexion 0 
degrees to 20 degrees and plantar flexion 0 degrees to 45 
degrees) without evidence of painful motion.  The examiner's 
diagnosis was that of complaint of bilateral ankle pain with 
no objective evidence of painful motion on the day of 
examination.  

The VA X-ray studies of the ankles, hips and elbows in March 
2005 were normal.  

On comparison of the evidence with the rating criteria, the 
Board finds that the criteria for an initial rating in excess 
of 10 percent are not met.  

There is no medical evidence of limitation of motion of the 
joints (hips, ankles and elbows) to a compensable degree 
under the applicable DCs.  The Board notes that rating by 
analogy to arthritis under DC 5003 permits the assignment of 
a 10 percent evaluation even if there is no limitation of 
motion; see VAOPGCPREC  09-98 (August 14, 1998), citing 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).
In this case the veteran's currently assigned 10 percent 
rating satisfies Lichtenfels.  

VA must also consider functional loss of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes.  DeLuca v. Brown, 8 Vet. App. 202 (1995), discussing 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  

VA must consider "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40.  

However, functional loss due to pain or weakness must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40.  

In this case, there is no evidence on examination, or in the 
voluminous medical treatment records associated with the 
claims file, of any visible behavior of the veteran showing 
joint pain.  There is accordingly no basis on which VA may 
assign a higher evaluation based on pain alone.  

Similarly, all competent medical examinations of record 
assert that there is no additional limitation of function due 
to repetitive motion or other factors cited in De Luca to 
serve as a basis for additional compensation.  

The veteran's attorney asserts that the veteran's subjective 
account of exacerbating episodes should be sufficient to 
grant a higher evaluation 20 percent evaluation under DC 5003 
("occasional exacerbating episodes"), asserting that the 
rating criteria do not specifically require "objective 
evidence" and that since subjective account of pain was 
considered adequate to rate at 10 percent it should also be 
considered adequate to rate at 20 percent.  

The Board notes that DC 5003 does not define "incapacitating 
exacerbations."  However, 38 C.F.R. Chapter 4 consistently 
defines "incapacitating episodes" as those involving bed 
rest and treatment by a physician; see inter alia 38 C.F.R. 
§ 4.71a DC 5243 (intervertebral disc syndrome) and see also 
38 C.F.R. § 4.97 (schedule of ratings - respiratory disorder, 
multiple DCs) which define "incapacitating episode" as one 
requiring bed rest and treatment by a physician.  

In this case the veteran has not asserted, and the evidence 
does not show, that he has had any such episodes due to joint 
pain, and in fact the veteran specifically denied such 
episodes during the examination in February 2005.  
Accordingly, a 20 percent rating for incapacitating episodes 
under DC 5003 is not warranted.  

The Board has considered whether the veteran would benefit 
from having the disability alternatively rated as 
fibromyalgia under DC 5025.  However, his symptoms most 
closely approximate the criteria for the current 10 percent 
rating under that DC as well (widespread musculoskeletal pain 
and tender points which require continuous medication for 
control).  

The evidence does not show the symptoms required for higher 
evaluation under DC 5025 (symptoms as above that are 
episodic, with exacerbations often triggered by environmental 
or emotional stress or overexertion but are present more than 
one-third of the time, or symptoms as above that are constant 
or nearly so and refractory to therapy.)  
 
In addition to the medical evidence, the Board has considered 
the lay evidence, including the veteran's testimony and his 
correspondence to the Board.  There is simply nothing therein 
that shows the veteran's service-connected joint pains of the 
ankles, elbows and hips cause an overall disability picture 
that more closely approximates the criteria for the higher 
rating.  

As the veteran's disability rating is based entirely on the 
veteran's subjective account of pain, the Board has also 
considered the veteran's credibility as a witness.  

In regard to the veteran's subjective accounts of pain since 
November 1994, the Board notes that a layperson is competent 
to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).   
 
In this case, the Board finds that the only lay testimony 
offered by the veteran in support of severely painful joints 
- i.e., that offered by him to the medical examiner in 
February 2005 in which he asserted inability to walk more 
than a few yards or to stand more than a few minutes - is not 
credible.  The veteran is shown in the examination report, as 
well as the outpatient records on file (see e.g. VA 
psychiatric treatment notes dated in August 2000) to be a 
poor historian and uncooperative examinee.  

To the extent that the veteran asserted severe loss of 
function due to painful elbows, ankles or hips, such 
assertions alone are inconsistent with all medical evidence 
of record and are unsupported by any objective lay evidence.   

The Board accordingly finds that the criteria for an initial 
evaluation in excess of 10 percent are not met.   The claim 
must therefore be denied.  


Benefit of the doubt rule

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this matter, the evidence preponderates against the claims 
on appeal, and the benefit-of-the-doubt rule does not apply.  
Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  



ORDER

An evaluation in excess of 10 percent for the service-
connected respiratory disability from November 2, 1994 to 
February 10, 2005 is denied.  

A compensable evaluation for the service-connected 
respiratory disability from February 11, 2005 is denied.  

An evaluation in excess of 10 percent for the service-
connected joint pain of elbows, ankles and hips from November 
2, 1994 is denied.  



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


